Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickett in US20110068321.

Regarding Claim 1:  Pickett teaches the creation of powders comprising primary matrix particles containing (binding) a population of semiconductor nanoparticles (quantum dot phosphors) (See Paragraph 16).  The primary matrix may be a resin or polymer (See Paragraph 51).

Regarding Claim 2-3:  Pickett teaches that the resin particles may further contain (bind) multiple types of quantum dots that emit different colors relative to the first.  Pickett teaches that these populations of dots may provide different emission color based on differences in size without change in the composition of the material (See 

Regarding Claim 4:  Pickett teaches that the polymer may be acrylic, which is a thermoplastic.  Both thermoplastics and thermosets are taught by Pickett (See Paragraph 52).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung in US20160161065.

Sung teaches a means for creating a resin powder (beads) containing quantum dots (See Paragraph 13).  Sung teaches that the beads are created by forming a first solution containing a polymer and a second solution containing a quantum dot dispersion.  The two solutions are mixed and a dispersion agent is added thereto.  By this means the quantum dots are dispersed through a resin (polymer).  The solvents are then volatized, which solidifies the resin and creates a resin in which the quantum dots are dispersed.  The powder is then collected by drying the remaining solvent, filtering the material, and cleaning the beads (See Paragraph 60-61).  This process of filtering, drying and cleaning the material is a powderization process as the powders were previously a suspension within the non-volatilized solvent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in US20110068321 in view of Sung in US20160161065.

Regarding Claim 5:  Pickett teaches the creation of powders comprising primary matrix particles containing (binding) a population of semiconductor nanoparticles (quantum dot phosphors) (See Paragraph 16).  The primary matrix may be a resin or polymer (See Paragraph 51).  Picket teaches that the particles may be dispersed homogenously in an encapsulating material such as a polymer such as a siloxane (silicone resin; See Paragraph 117 and Figure 14). 

Pickett is silent in terms of the creation of a layer of the silicone resin containing the polymer beads in conjunction with a plate body.

However, Sung teaches that polymer beads containing quantum dots may also be used in light emitting devices such as a backlight unit.  The resin composition, which may be a silicone material as taught by Pickett, can be disposed in terms of a light conversion film or layer and disposed between two plate-shaped bodies (See Figure 4, barrier layers 271 and 273).  The layer is disposed on the largest surface of the barrier layer, 

Regarding Claim 6:  The light of the excitation source is incident upon the quantum dots and is emitted such that it illuminates the LCD panel on the front of the case.  Thus light fluorescing from the quantum dots would be transmitted through either of the barrier layers, 271 and 273 (See Figure 4).  

Regarding Claim 7-8:  Pickett teaches that the beads may contain quantum dots associated with a particular wavelength of light and this wavelength may be changed by altering the quantum dots size (See Paragraph 91).  Pickett also shows that quantum dots having different wavelengths of light may be provided in terms of different polymer beads (See Figure 5).  Pickett shows that these beads may contain a first, second and third quantum dot phosphor.  It would have been obvious to provide these quantum dots with varying wavelengths based on change in size without change in composition.

Regarding Claim 9:  Pickett teaches that the beads should be homogenously (evenly) dispersed in the resin (silicone) (See Paragraph  116).

Regarding Claim 10:  Pickett in view of Sung teach a resin film comprising a silicone resin throughout which a resin powder is dispersed.  Sung teaches that the barrier films are bonded to the light conversion film (See Paragraph 80).  The claim notes that thermocompression is the bonding means.  This is a product-by-process limitations.  Product-by-process limitations are examined on the basis of the implications of those processes as set forth and not to the actual manipulations as claimed.  The process of bonding the two layers or films accomplishes the same goal as thermocompression.

Regarding Claim 11-12:  Sung shows the design of the light emitting device in Figure 6. The design includes a baseplate 210.  Sung notes that the light emitting portion may be mounted on this baseplate rather than on the side of the device as depicted (See Paragraph 94).  The light conversion panel is item 270 and is disposed on top of the light guide panel 230, which would be above (covering) the light emitting portion 240 in the alternative embodiment of Sung.   The light conversion panel emits fluorescence in response to excitation from the light emitting portion.  The light from the device is transmitted through the front of the panel (top of image).  As this is the case, light is transmitted through the plate body of the barrier layers as previously discussed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734